In the United States Court of Federal Claims
                                                  No. 15-1575
                                           (Filed: December 7, 2022)

    **************************************
    BRYNDON FISHER,                      *
                                         *
                      Plaintiff,         *
                                         *                              Class Certification; RCFC 23(a);
             v.                          *                              RCFC 23(b); Class Action;
                                         *                              Predominance; Superiority.
    THE UNITED STATES,                   *
                                         *
                      Defendant.         *
    **************************************

Amber L. Schubert, Schubert, Jonckheer & Kolbe, LLP, San Francisco, CA, counsel for Plaintiff.

Meen G. Oh, U.S. Department of Justice, Civil Division, Washington, DC, counsel for
Defendant.

                                           OPINION AND ORDER

DIETZ, Judge.

         Plaintiff, Bryndon Fisher, brings a putative class action against the United States alleging
claims for breach of contract, breach of the implied covenant of good faith and fair dealing, and
illegal exaction. Mr. Fisher claims that the government overcharged users of the Public Access to
Court Electronic Records (“PACER”) system for accessing federal court dockets online because
of a systemic flaw in PACER’s billing code. Before the Court is Mr. Fisher’s motion for class
certification under Rule 23 of the Rules of the United States Court of Federal Claims (“RCFC”).
Because the Court finds that Mr. Fisher has failed to satisfy the predominance and superiority
requirements of RCFC 23(b), his motion for class certification is DENIED.

I.         BACKGROUND

         PACER is an online portal that provides public access to court filings and case activity
“at more than 200 federal courts.” About Us, https://pacer.uscourts.gov/about-us (last visited
Dec. 7, 2022). “[PACER] is funded entirely through user fees set by the Judicial Conference of
the United States . . . [and] . . . published in the Electronic Public Access Fee Schedule.” Id. The
PACER search engine retrieves information such as the parties to a case, the parties’ counsel,
terminated parties, notices of electronic filing, and more, and provides this information in the
form of a customized docket report. Def.’s Resp. to Pl.’s Mot. for Class Certification [ECF 107]
at 6. 1 The information retrieved for each user is determined by their selection of up to 12 unique

1
    All page numbers in the parties’ briefings refer to the page number generated by the CM/ECF system.
search variations. Id. PACER provides that users are charged for these docket reports based upon
the amount of “bytes extracted” when running a particular search. Frequently Asked Questions,
https://pacer.uscourts.gov/help/faqs/can-users-determine-how-large-document-it-accessed-pacer-
and-being-charged (last visited Dec. 6, 2022).

         Mr. Fisher opened a PACER account in late 2013. Pl.’s App. to Mot. for Class
Certification [ECF 94-2] at 189. Over the following year, Mr. Fisher requested access to 164
court dockets. Id. at 329. He contends that, due to a systemic flaw in the PACER billing code, he
was overcharged for his access to these docket reports by approximately thirty dollars. Id. at 340.
Mr. Fisher asserts that the PACER billing system is inconsistent with the terms of the PACER
User Manual because, in its calculation of bytes extracted, it charges users for the number of
bytes extracted immediately after a user runs a search, rather than the number of bytes contained
in the final data set provided to users after PACER has truncated specific portions of the data. Id.
at 341.

        On December 4, 2020, Mr. Fisher filed the motion presently before the Court. Pl.’s Mot.
for Class Certification [ECF 94]. Mr. Fisher seeks class certification for his claims on behalf of
“[a]ll PACER users who, from December 28, 2009 through class certification, accessed a U.S.
District Court, Bankruptcy Court, or the U.S. Court of Federal Claims and were charged for at
least one docket report.” Id. at 1. Mr. Fisher’s motion is fully briefed, and the Court heard oral
argument on November 2, 2022. See Order [ECF 129].

II.    LEGAL STANDARD

        Class actions are “an exception to the usual rule that litigation is conducted by and on
behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348,
(2011) (quotations omitted). “[T]he efficiency and economy of litigation . . . is a principal
purpose of [class action] procedure.” Am. Pipe & Const. Co. v. Utah, 414 U.S. 538, 553 (1974);
see also Bright v. United States, 603 F.3d 1273, 1288 (Fed. Cir. 2010) (applying this standard).
RCFC 23 governs class action suits brought in the United States Court of Federal Claims. RCFC
23 provides as follows:

       (a)     Prerequisites. One or more members of a class may sue as representative
               parties on behalf of all members only if:
               (1)     the class is so numerous that joinder of all members is impracticable;
               (2)     there are questions of law or fact common to the class;
               (3)     the claims or defenses of the representative parties are typical of the
                       claims or defenses of the class; and
               (4)     the representative parties will fairly and adequately protect the
                       interests of the class.

       (b)     Class Actions Maintainable. A class action may be maintained if RCFC
               23(a) is satisfied and if:
               (1)     [not used];
               (2)     the United States has acted or refused to act on grounds generally
                       applicable to the class; and

                                                -2-
                  (3)      the court finds that the questions of law or fact common to class
                           members predominate over any questions affecting only individual
                           members, and that a class action is superior to other available
                           methods for fairly and efficiently adjudicating the controversy. The
                           matters pertinent to these findings include:
                           (A)    the class members’ interests in individually controlling the
                                  prosecution of separate actions;
                           (B)     the extent and nature of any litigation concerning the
                                  controversy already begun by class members;
                           (C)    [not used]; and
                           (D)    the likely difficulties in managing a class action.

RCFC 23(a)-(b). The requirements of RCFC 23(a) and RCFC 23(b) are in the conjunctive; thus,
a failure to satisfy any one of them is fatal to class certification. Horvath v. United States, 149
Fed. Cl. 735, 745 (2020). 2 The party seeking certification bears the burden of establishing that
the requirements of RCFC 23 have been met by a preponderance of the evidence. See Dukes, 564
U.S. at 350; see also Bell v. United States, 123 Fed. Cl. 390, 395 (2015). “Class certification is at
the discretion of the trial court.” Bell, 123 Fed. Cl. at 395 (collecting cases); see also Fink v.
Nat’l Sav. & Tr. Co., 772 F.2d 951, 960 (D.C. Cir. 1985). 3

III.     DISCUSSION

        Mr. Fisher’s case turns on whether RCFC 23(b)’s requirements of predominance and
superiority are met. The government does not dispute that the requirements of numerosity,
commonality, typicality, and adequacy under RCFC 23(a) are met in this case. [ECF 107] at 9.
Upon review, the Court finds that Mr. Fisher satisfies these requirements. The government
contends, however, that Mr. Fisher has not met the burden of establishing predominance and
superiority in this case. Id. As explained below, the Court finds that Mr. Fisher has not
demonstrated that the questions of law or fact common to the members of his proposed class
predominate over questions affecting only individual members because the individualized
questions of harm and damages overwhelm the common questions in this case. Further, the Court
also finds that Mr. Fisher has not established that a class action would be superior to other
available methods for adjudication because the likely difficulties in managing this case as a class


2
  Courts vary in their approach to class certification under RCFC 23. Some courts analyze the requirements of 23(a)
and 23(b) concurrently, considering the predominance requirement as part of 23(a)’s commonality requirement. See,
e.g., Oztimurlenk, No. 19-1715C, 2022 WL 12240522 at *5 (defining the requirements of RCFC 23). Other courts
analyze the 23(a) and 23(b) requirements separately, as the Court does here. See, e.g., Fisher, 69 Fed. Cl. at 198-206
(applying RCFC 23). The Court has wide discretion in deciding whether the requirements of RCFC have been
satisfied, so long as it conducts a rigorous analysis of the RCFC 23 requirements. See Horvath, 149 Fed. Cl. at 743.

3
  RCFC 23 “is modeled largely on the comparable [Federal Rule of Civil Procedure (“FRCP”) 23].” Rule
Committee Notes on RCFC 23, 2002 Rev. Although there are some notable differences between RCFC 23 and
FRCP 23—among these, RCFC 23’s contemplation of only opt-in classes and the Court of Federal Claim’s inability
to accommodate declaratory and injunctive relief—the Court will consider other federal courts’ application of FRCP
23 persuasive when that reasoning is unaffected by these differences. See Horvath, 149 Fed. Cl. at n.4 (2020).


                                                         -3-
action due to the individualized questions of harm and damages far outweigh the other RCFC
23(b)(3) factors.

       A.      Rule 23(b)(3) Predominance of Common Issues of Fact or Law

         Under RCFC 23(b)(3), a class action may be maintained only if the United States has
acted or refused to act on grounds generally applicable to the class, and the court finds that the
questions of law or fact common to the class members predominate over any questions affecting
only individual members. “The Rule 23(b)(3) predominance inquiry tests whether proposed
classes are sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., Inc.
v. Windsor, 521 U.S. 591, 623 (1997). “It is not sufficient that common questions merely exist,
as is true for purposes of Rule 23(a)(2).” Fisher v. United States, 69 Fed. Cl. 193, 201 (2006).
The predominance requirement “is far more demanding” than RCFC 23(a)’s commonality
criterion. Amchem Prods., Inc. at 623-24. Unlike RCFC 23(a)(2)’s lesser requirement of a
common answer to a common question, “RCFC 23(b)(3) requires the [c]ourt to look across the
full set of material questions the proposed class action raises to determine whether the common
issues predominate.” Oztimurlenk v. United States, No. 19-1715C, 2022 WL 12240522 at *11
(Fed. Cl. Oct. 20, 2022). “Thus, pursuant to RCFC 23(b)(3), the Court must ‘find[] that the
questions of law or fact common to class members predominate over any questions affecting
individual members.’” Id. (emphasis in original).

        In performing a predominance analysis, the Court must “give careful scrutiny to the
relation between common and individual questions in a case.” Tyson Foods Inc. v. Bouaphakeo,
577 U.S. 442, 453 (2016). “An individual question is one where members of a proposed class
will need to present evidence that varies from member to member, while a common question is
one where the same evidence will suffice for each member[.]” Id. (quotation marks omitted).
Common issues predominate only if the issues that can be resolved by generalized proof “are
more substantial than the issues subject only to individualized proof.” Scott v. Chipotle Mexican
Grill, Inc., 954 F.3d 502, 512 (2d Cir. 2020) (citing Moore v. PaineWebber, Inc., 306 F.3d 1247,
1252 (2d Cir. 2002)). “[C]ertification is inappropriate when ‘after adjudication of the classwide
issues, plaintiffs must still introduce a great deal of individualized proof or argue a number of
individualized legal points to establish most or all of the elements of their individualized
claims.’” Oztimurlenk, 2022 WL 12240522, at *12 (quoting Sellers v. Rushmore Loan Mgmt.
Servs., LLC, 941 F.3d 1031, 1040 (11th Cir. 2019)).

        Mr. Fisher proposes a class of “[a]ll PACER users who, from December 28, 2009
through class certification, accessed a U.S. District Court, U.S. Bankruptcy Court, or the U.S.
Court of Federal Claims and were charged for at least one docket report.” Pl.’s Initial Br. in
Supp. of Mot. for Class Certification [ECF 94-1] at 1. The government argues that this class, as
defined, includes almost four million PACER users who accessed docket reports across 190
federal courts and who may, or may not, have been overcharged by the alleged systemic billing
flaw as a result of the specific search they ran. [ECF 104] at 13. The government maintains that
whether each class member was harmed by the alleged flaw turns on, among other things, an
analysis of each user’s selection of up to 12 distinct search criteria options, the level of access
granted to each user, each court’s customizations of the PACER system, and each user’s saved
default search criteria, if applicable. Id. at 8-10. As a result, the government asserts that Mr.

                                                 -4-
Fisher has not satisfied the predominance requirement because the number of individual inquiries
necessary to resolve the questions of harm and damages overwhelm any common questions and
are not accounted for by Mr. Fisher’s proposed methodologies. See [ECF 107] at 10-11.

       Mr. Fisher frames this issue as nothing more than a mere damages calculation, citing
numerous cases in support of his proposition that individual damages calculations alone will not
preclude class certification, and that the overall question of liability is more substantial than the
individualized calculation of damages. See [ECF 94-1] at 17. He asserts that liability is resolved
classwide by answering the “overarching question in this litigation—whether the Government
overcharged PACER users for accessing docket reports,” which he believes can be established
through generalized proof applicable to all class members. Id.

        Mr. Fisher’s expert, Dr. George Edwards, advanced two methods for calculating the
alleged excess charges for docket reports. See [ECF 94-2] at 43-46. Method 1 is shown in the
table below.

                                              Method 1
     1. For each docket report in the list of PACER charges that was run in a quarter in which
        the PACER user exceeded the threshold for having all charges waived 4:
            a. Obtain a copy of the docket report, using the date and/or document number
               intervals indicated in the listing of charges and all other report options set to
               their default values. If no date or document number value was specified in the
               “to” field, set the “to” field as the date the docket report was originally
               retrieved.
            b. Count the number of bytes in the text of the docket report starting from the
               court name through the last docket entry. Do not include the PACER website
               headers shown at the top of the page or the transaction receipt that is displayed
               at the bottom of the page in the byte count.
            c. Compute the expected cost of the docket report as the minimum of either 3
               dollars or the quantity given by the quotient of the byte count divided by 4320
               rounded up to the nearest integer and multiplied by 10 cents.
            d. Subtract the expected cost of the docket report from the actual cost of that
               docket report as recorded in the listing of charges to compute the excess charge
               for the docket report.
     2. Sum together the excess charges for all docket reports for a user to compute the total
        estimated excess charges for the user.
     3. Sum together the excess charges for all users to compute the total estimated excess
        charges for all users during the relevant time period.

[ECF 94-2] at 43. Dr. Edwards states that this method would require “retrieving every docket
report contained in the listing of PACER charges” and thus “a programmatic means for
retrieving, storing, and processing docket reports in an automated fashion.” Id. at 44. He then


4
 PACER waives fees for users who access $30 or less in charges per quarter. See Billing, available at
https://pacer.uscourts.gov/my-account-billing/billing/options-access-records-if-you-cannot-afford-pacer-fees (last
visited Dec. 5, 2022).

                                                        -5-
states that “it would not be difficult for [him] or another qualified expert to create a computer
program to perform” this method. Id.

         Method 2 is shown in the table below.

                                              Method 2
      1. Divide the set of all docket reports in the listing of PACER charges into distinct groups
         based on docket report metadata that is contained in the associated record of the docket
         report charge. For example, the docket reports could be divided into distinct groups
         using any combination of time, date, case type, court, user, and/or number of pages.
      2. For each group:
             a. Select an appropriately sized, representative sample of docket reports from the
                 group.
             b. Compute the excess charge for each docket report in the sample using Method
                 1.
             c. Compute the equation for a trend line that to the greatest extent possible
                 describes the relationship between the excess charge for a docket report in the
                 group and any combination of docket report metadata that is contained in the
                 associated record of the docket report charge, such as the time, date, case type,
                 court, user, and/or number of pages.
      3. Estimate the total excess charges for each docket report in the listing of PACER
         charges using the equation determined for that docket report’s group.
      4. Sum together the excess charges for all docket reports for a user to compute the total
         estimated excess charges for the user.
      5. Sum together the excess charges for all users to compute the total estimated excess
         charges for all users during the relevant time period.

[ECF 94-2] at 45. Dr. Edwards opines that Method 2 would also “be technically feasible to
implement and perform” and that “it would not be difficult or time-consuming for [him] (or
another qualified expert) to construct [the multiple] computer programs” necessary for its
implementation. Id. at 45-46.

        The government’s experts contend that both proposed methods are flawed because they
rely on using “default values” to recreate searches and propose no way to account for all the
variations between each user’s searches due to the many customizable options presented when
running a PACER search. See generally Def.’s App. to Def.’s Resp. [ECF 107-1]. Further, the
government’s experts conclude that Mr. Fisher fails to demonstrate the feasibility of
implementing his expert’s methodologies, making only speculative assurances of what the
methodologies could or would do. See id.

      Mr. Fisher filed a reply, 5 wherein he argued that the government misunderstood how
Method 1 would work regarding the use of “default options.” Pl.’s Reply Br. in Supp. of Mot. for

5
  The government contends that Mr. Fisher’s reply contains portions which exceed the permissible scope for expert
rebuttal, and on February 25, 2022, the parties filed supplemental briefing on this issue. See Def.’s Suppl. Br. [ECFs
123], Pl.’s Suppl. Br. [124]. The Court need not address whether the disputed portions exceed the permissible scope,
as it finds this inquiry immaterial to its conclusion denying class certification. First, Mr. Fisher maintains that, even

                                                          -6-
Class Certification [ECF 111] at 9. Mr. Fisher cited Dr. Edwards’ deposition for the proposition
that the method “would use the options the user used when retrieving the docket report,” and not
default options. Id. Additionally, Mr. Fisher argued that implementation of the methodology is
feasible by introducing over 300 pages of brand-new computer coding. See generally Pl.’s App.
to Pl.’s Reply [ECF 111-1]. Further, Mr. Fisher filed a notice of supplemental authority, citing to
Olean Wholesale Grocery Cooperative, Inc. v. Bumble Bee Foods LLC, 31 F.4th 651 (9th Cir.
2022), and arguing that the methods presented could “winnow out any uninjured class members
at the damages phase of the litigation.” [ECF 125] at 2.

        The Court is not convinced that Mr. Fisher’s proposed methodologies are capable of
establishing classwide harm and damages. Even if Mr. Fisher’s overarching question of whether
the government overcharged PACER users for accessing docket reports was answered in the
affirmative, Mr. Fisher’s proposed methodologies still fall far short of demonstrating that they
are capable of determining classwide harm or damages, leaving a significant number of
individualized questions to be resolved. See In re Rail Freight Fuel Surcharge Antitrust Litig.-
MDL No. 1869, 725 F.3d 244, 253 (“When a case turns on individualized proof of injury,
separate trials are in order.”); see also Amgen Inc., v. Connecticut Ret. Plans & Tr. Funds, 568
U.S. 455, 467-68 (2013) (noting that the requirement of predominance is not satisfied if
“individual questions . . . overwhelm questions common to the class.”); see also Comcast Corp.
v. Behrend, 569 U.S. 27, 34 (2013) (holding that predominance was not met where model failed
to establish that damages were capable of measurement on a classwide basis). In his opening
report, Dr. Edwards makes bare, speculative assurances of what his proposed methods could do,
but fails to demonstrate the feasibility of such methods or to account for the individualized
differences presented by the customizable options of the PACER search engine. See [ECF 94-2]
at 43, 45-46. In his reply, he introduces completely new coding and methodology, untested by
the government’s experts, to support his conclusion that uninjured class members can be easily
“winnowed out” and that his proposed methodologies are capable of demonstrating classwide
harm and damages. See generally [ECF 111-1]. This reply once again fails to account for the
individualized differences presented by the customizable options of the PACER search engine,
summarily responding to the government by stating without explanation that “[sealed dockets]
can be easily excluded,” [ECF 111] at 25, and that “charges for [dockets with partial or
indeterminable date or document intervals] may be estimated using the available records with
complete intervals,” [ECF 111-1] at 24. In what appears to be Mr. Fisher’s only attempt at
directly addressing concerns about PACER’s customizable options, he proffers that “Method 1
can simply assume the value that results in the lowest estimated excess charge, which ensures the
estimate is a lower-bound than the actual excess charge.” Id. at 27. It is precisely this highly
subjective and speculative methodology that “falls far short of establishing that damages are
capable of measurement on a classwide basis.” Comcast Corp., 569 U.S. at 34.




if the disputed portions were stricken, the requirements for class certification are met. [ECF 123] at 6. Second, the
Court concludes that, even if the disputed portions were considered, Mr. Fisher still fails to demonstrate that his
proposed methods are capable of determining classwide harm and damages because individual questions still
predominate over common ones.


                                                          -7-
        The Ninth Circuit’s decision in Olean Wholesale demonstrates the inadequacy of Mr.
Fisher’s proposed methodologies. 6 See 31 F.4th 651. In that case, a group of direct and indirect
tuna purchasers sought to certify a putative class action against tuna suppliers alleging a price-
fixing antitrust conspiracy. Id. The main issue on appeal was whether plaintiff’s statistical
regression model, along with other expert evidence, was capable of showing that the alleged
price-fixing conspiracy caused class-wide antitrust impact—an express element of an antitrust
claim, thereby satisfying the predominance requirement of FRCP 23(b). Id. at 661.

        To demonstrate class-wide impact, plaintiff’s expert, Dr. Russell Mangum, first
performed a pricing correlation test, which demonstrated that the prices of the tuna suppliers’
products moved up or down together regardless of product or customer type. Olean, 31 F.4th at
671. To further explore the antitrust impact and account for other variables that could affect
prices, Dr. Mangum constructed a statistical model using a multiple regression analysis. Id. This
model controlled for the effect of numerous variables identified by Dr. Mangum and showed that
purchasers paid 10.28 percent more for tuna during the conspiracy period, further confirming Dr.
Mangum’s theory that the tuna suppliers’ collusion had a classwide effect. Id. Dr. Mangum then
performed several “robustness checks” to confirm the reliability of his regression model,
changing it to evaluate the overcharge specific to each defendant, product with different
characteristics, and customer type. Id. at 672. The Ninth Circuit concluded:

                  Finally, Dr. Mangum used the output of the pooled regression
                  model to predict the but-for prices (i.e., what the price of tuna
                  during the conspiracy period would have been without the
                  overcharge caused by the conspiracy), and compared these
                  predicted but-for prices to the actual prices paid by the [] class.
                  This comparison showed that 94.5 percent of the purchasers had at
                  least one purchase above the predicted but-for price, which again
                  provided further evidence that the conspiracy had a common
                  impact on all or nearly all the members of the [] class. Dr.
                  Mangum therefore concluded that his aggregated regression model
                  provided econometric evidence that the conspiracy resulted in
                  higher prices paid by all or nearly all [class members]. According
                  to Dr. Mangum, the results were strong evidence of common,
                  class-wide antitrust impact.

Id. The methodologies advanced by Mr. Fisher’s expert in this case are clearly less robust than
those applied by Dr. Mangum in Olean Wholesale. Whereas Dr. Mangum constructed, applied,

         6
            Mr. Fisher cites this case in support of his argument that RCFC 23 does not preclude certification of a
class that potentially includes more than a de minimis number of uninjured class members. See [ECF 125]. The
Court does not opine on whether a specified percentage of uninjured plaintiffs is fatal to class certification. See
Olean, 31 F.4th at 691-92 (Lee, J., dissenting) (noting the circuit split created by the majority’s rejection of a de
minimis rule). However, the Court concludes that predominance is not satisfied where individualized questions of
harm or damages overwhelm the common questions, thus precluding class certification. “Rule 23(b)(3)[] [] requires
[] that the district court determine after rigorous analysis whether the common question predominates over any
individual questions, including individualized questions about injury or entitlement to damages.” Olean, 31 F.4th at
669 (citing Fed. R. Civ. P. 23(b)(3)).


                                                         -8-
and rigorously tested his proposed methodology prior to class certification, Mr. Fisher’s expert
did not so much as attempt to implement his methodologies until prompted by the government’s
experts to do so. The newly constructed and untested methodologies presented by Mr. Fisher are
insufficient to demonstrate that they are capable of determining classwide harm or damages.

         The United States District Court for the Southern District of Florida’s analysis in a
factually analogous case, Theodore D’Apuzzo, P.A. v. United States, is also informative. 2018
WL 2688760 (S.D. Fla. Apr. 13, 2018). In D’Apuzzo, a representative sought to certify a putative
class action of similarly defined PACER users for the same underlying claims asserted by Mr.
Fisher—breach of contract, breach of the implied covenant of good faith and fair dealing, and
illegal exaction. Id. at 1. The class was defined as “all PACER users who, between November
22, 2010 and November 22, 2016, paid to access a document constituting a judicial opinion.” Id.
at 2. The court found that, where “the official guidance with the respect to the definition of
‘written opinion’ [was] inherently subjective,” the claims were not subject to determination with
generalized proof. Id. at 3. Further, the court found that, because determining the proper
definition of written opinion was central to the “[p]laintiff’s causes of action[] and would require
individualized proof,” the case could not be maintained as a class action. Id. The District Court
concluded its predominance inquiry by stating that “individualized issues would also
predominate over common issues in the determination of damages,” as “review of each PACER
user’s account would be required to determine which potential class members in fact improperly
paid for an opinion on PACER.” Id.

       The court’s reasoning in D’Apuzzo can be squarely applied here, where the search criteria
used by each class member in Mr. Fisher’s proposed class is also “inherently subjective” and
damages are central to proving the underlying causes of action. 7 Additionally, under Mr. Fisher’s
proposed methodologies, a review of each PACER user’s account would be required to
determine who was overcharged, and by how much, resulting in highly individualized questions
of harm and damages that predominate over common questions. As such, the Court finds that
RCFC 23’s predominance requirement is not satisfied.

        B.       Rule 23(b) Superiority of Class Action

        The second prong of RCFC 23(b)(3) provides that a class action is properly maintained
only after the court finds “that a class action is superior to other available methods for fairly and
efficiently adjudicating the controversy.” RCFC 23(b)(3). “The superiority requirement is met
where ‘a class action would achieve economies of time, effort, and expense, and promote
uniformity of decision as to persons similarly situated, without sacrificing procedural fairness or
bringing about other undesirable results.’” Fisher, 69 Fed. Cl. at 205 (citing Barnes, 68 Fed. Cl.
at 499). “When reviewing motions to certify a class, this court has previously utilized a cost-
benefit analysis, weighing foreseeable manageability or fairness problems against ‘the benefits to
the system and the individual members likely to be derived from maintaining such an action.’”

7
  Establishing that damages are capable of measurement on a classwide basis is even more necessary here, where
damages are an express element of Mr. Fisher’s underlying claims for breach of contract and illegal exaction. See
Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011) (“Considering whether ‘questions of law or
fact common to class members predominate’ begins, of course, with the elements of the underlying cause of
action.”).

                                                       -9-
Curry v. United States, 81 Fed. Cl. 328, 337 (quoting Barnes, 68 Fed. Cl. at 499). RCFC 23(b)(3)
provides a list of non-exhaustive factors to be considered in determining whether the superiority
requirement has been met, including: “the class members’ interests in individually controlling
the prosecution of separate actions;” “the extent and nature of any litigation concerning the
controversy already begun by class members;” and “the likely difficulties in managing a class
action.”

        The Court finds that this final factor—the likely difficulties in managing a class action—
far outweighs the other factors provided by RCFC 23(b)(3), and thus precludes a finding of
superiority in this case. “A class action must represent the best ‘available method[] for the fair
and efficient adjudication of the controversy.” Fisher, 69 Fed. Cl. at 205 (quoting FRCP
23(b)(3)). “It is pursuant to this requirement that the court should address the difficulties likely to
be encountered in the management of a class action.” Id. at 205-06 (citing Johnston v. HBO Film
Mgmt., 265 F.3d 178, 194 (3rd Cir. 2001). Manageability “encompasses the whole range of
practical problems that may render the class action format inappropriate for a particular suit.”
Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 164 (1974).

        As discussed above, Mr. Fisher’s proposed class and methodologies require highly
individualized determinations of both harm and damages. The need to make these determinations
severely hinders the manageability of this case as a class action. If the Court were to certify the
proposed class as to all issues in this litigation, it would nevertheless encounter significant
difficulties trying to determine individual class members’ entitlement to refunds due to the
customizable search options provided by PACER and the limited search records that it maintains.
For this reason, a class action would fail to achieve economies of time, effort, and expense.

         Mr. Fisher argues that the proposed class is manageable because the government “has
within its possession the information needed to identify and notify each class member.” [ECF
94-1] at 20. In support of his argument, he cites to National Veterans Legal Services Program v.
United States, 235 F. Supp. 3d 32, 36 (D.D.C. 2017), where the D.C. District Court approved of
a plan that used email to provide notice to a class of PACER users. Id. However, that case is
easily distinguished from the case at hand, as it involved a challenge to the PACER fee schedule
under which every PACER user in the proposed class was harmed. See id. Here, Mr. Fisher’s
proposed class contains PACER users who may, or may not, have been harmed by the alleged
billing flaw. Thus, an email notice to all PACER users in Mr. Fisher’s proposed class would not
assist in the manageability of this case as a class action, as it did in Nat’l Veterans. Ultimately,
“[t]he [] question under Rule 23(b)(3) is whether “a class action is superior to other available
methods for fairly and efficiently adjudicating the controversy.” RCFC 23(b)(3). Mr. Fisher has
not established how a class action would provide any discernible advantages over individual
lawsuits in light of the highly individualized questions of harm and damages presented by this
case. 8


8
  Mr. Fisher asserts that class members in this action would receive small recoveries if they prevailed, which would
not incentivize members to bring individual actions. [ECF 94-1] at 19. While the Court agrees that this factor favors
class certification, it is far outweighed by the likely difficulties to be encountered in the management of this case as
a class action.


                                                         -10-
III.   CONCLUSION

         Mr. Fisher has failed to satisfy the predominance and superiority requirements under
RCFC 23(b)(3). Accordingly, plaintiff’s motion for class certification is DENIED. The parties
shall file a joint status report on or before December 23, 2022, with proposed further
proceedings.

       IT IS SO ORDERED.

                                                    s/ Thompson M. Dietz
                                                    THOMPSON M. DIETZ, Judge




                                             -11-